Citation Nr: 0701015	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-04 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  What evaluation is warranted for diabetes mellitus type 
II from May 16, 2001?

2.  Entitlement to service connection for hypertension as 
secondary to the service-connected diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO).

On appeal the veteran has raised the issues of entitlement to 
service connection for left leg swelling, depression, and a 
dental disorder, each due to his service connected diabetes 
mellitus.  These issues, however, are not currently developed 
or certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate action.

With respect to the claim of entitlement to service 
connection for hypertension, secondary to diabetes mellitus, 
the Board acknowledges its duty liberally construe the 
veteran's pleadings to determine the claims before it.  
Still, that duty does not require that VA solicit claims, 
particularly when the appellant is not appearing pro se 
before the Board.  

Here, the veteran is represented by a highly respected 
national Veterans Service Organization which is well versed 
in veterans law.  That service organization has limited their 
theory of the case to a claim that hypertension is secondary 
to diabetes.  They did not claim that hypertension is 
directly due to service or due to any other service connected 
disorder.  

Likewise, the veteran has only pled entitlement under the 
theory that hypertension is caused or aggravated by his 
service connected diabetes.  This is the only theory that has 
been considered in a rating decision, and that is the only 
theory over which the Board may exercise jurisdiction.  
38 U.S.C.A. § 7104 (West 2002).  Finally, even assuming 
arguendo that the Board may exercise jurisdiction under other 
theories, the evidence does not suggest any support 
whatsoever for any other theory.  Hence, the Board will limit 
its consideration of this claim to the extent addressed 
below.


FINDINGS OF FACT

1.  Since May 16, 2001, the veteran has not required insulin, 
and has not been required to have his activities regulated.

2.  Hypertension was not manifested during service or to a 
compensably disabling degree within one year of separation 
from active duty service, and there is no competent medical 
evidence that hypertension is related to active duty service 
or to a service connected disability.


CONCLUSIONS OF LAW

1.  Since May 16, 2001,  the criteria for entitlement to an 
initial rating greater than 20 percent for diabetes mellitus, 
type II have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2005).

2.  Hypertension was not incurred in or aggravated by active 
military service, it may not be presumed to have been so 
incurred, and it is not proximately due to a service 
connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2002 
correspondence and a January 2004 statement of the case 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save 
for a failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disabilities on appeal.  The claim was 
readjudicated in a January 2005 supplemental statement 
of the case.  In this case, the failure to provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities 
on appeal is harmless because the preponderance of the 
evidence is against the appellant's claims, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.



Background

The service medical records are negative for any complaints, 
treatment or diagnosis pertaining to hypertension.

At the veteran's October 1970 VA examination his blood 
pressure was 118/90.

In October 2002, the veteran underwent a VA examination.  The 
examiner notated the veteran had a twenty year history of 
high blood pressure which was not well controlled.  The 
veteran also reported being on Glucophage and Actos, which 
kept his blood sugar well controlled.  The veteran stated he 
was on insulin for five years and because of controlling his 
diet, he was taken off insulin.  Physical examination 
revealed no report of any restriction of activity or a 
restricted diet due to diabetes.   The appellant was 
diagnosed with diabetes mellitus and hypertension.

In a November 2004 letter, Dr. Zia Salam reported that he had 
been treating the veteran since his hospitalization in 2001 
for new onset uncontrolled diabetes mellitus.  The veteran 
was started on insulin and followed a diet and exercise plan.  
With the help of Actos and Glucophage, he came off insulin in 
October 2001.  The veteran had been monitoring his blood 
glucose levels fairly regularly with ranges from the 120s to 
150s.  The improvement was associated with the appellant's 
dietary changes and his participation in an exercise program.  
The impression of Dr. Salam was controlled diabetes mellitus 
type II and controlled hypertension.  Dr. Salam did not offer 
any opinion linking hypertension to diabetes.

Diabetes Mellitus Type II

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§  1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In this case, pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7913, the veteran was assigned a 20 percent evaluation rating 
for type II diabetes mellitus, effective May 16, 2001.  Under 
Diagnostic Code 7913, a 40 percent evaluation is warranted 
for diabetes mellitus that requires insulin, a restricted 
diet, and regulation of activities.  Diabetes mellitus 
requiring insulin and restricted, or; oral hypoglycemic agent 
and restricted diet warrants a 20 percent disability 
evaluation.  Note (1) to this Code provides that compensable 
complications of diabetes are to be separately rated unless 
they are part of the criteria used to support a 100 percent 
evaluation.  

The appellant has appealed the initial 20 percent rating that 
was assigned for diabetes mellitus; he is essentially asking 
for a higher rating effective from the date service 
connection was granted.  Consequently, the Board must 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 199 (1999).

Analysis

After a review of the evidence, the preponderance of the 
evidence is found to be against entitlement to an evaluation 
greater than 20 percent for diabetes mellitus.  In order to 
warrant a 40 percent disability evaluation, the evidence must 
show the veteran requires insulin, a restricted diet and 
regulation of activities.

Treatment records show the veteran was diagnosed with 
diabetes in 2001.  According to the veteran's private 
physician, the veteran was treated with insulin at that time, 
but there is no evidence showing that he was required to 
regulate his activities.  In fact, the appellant went on a 
diet and exercise program that allowed him in conjunction 
with oral medication, to end his dependence on insulin.   The 
veteran currently manages his diabetes with oral medication, 
and a restricted diet.  The veteran does not require insulin.  
There are no indications in the records that type II diabetes 
mellitus restricts or calls for regulation of the veteran's 
activity.  Accordingly, the veteran does not meet the 
criteria for a 40 percent disability evaluation under 
Diagnostic Code 7913.  The veteran does not require insulin 
to manage his diabetes mellitus type II and there is no 
competent evidence that he must regulate his activities.  
Since the preponderance of the competent evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Hypertension

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).  Secondary service connection may also 
be granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

Analysis

VA medical records indicate the veteran has a twenty year 
history of hypertension.  The veteran was not diagnosed with 
diabetes mellitus type II until 2001.  The hypertension 
preceded the diabetes diagnosis and a causal relationship is 
not evidenced in medical records.  Medical records are silent 
for any connection between the veteran's hypertension and 
diabetes mellitus type II.

The Board also considered whether service connection was 
warranted for hypertension on a direct basis, but the 
evidence shows that the disorder was not diagnosed until 
approximately 1982; approximately 12 years after separation 
from active duty, and no physician has linked the disorder to 
service.  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has hypertension that is proximately 
due to or the result of a service-connected disability or 
otherwise related to active service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding the benefit of 
the doubt, but there is not a state of equipoise between the 
positive and negative evidence to grant the veteran's claim.  




ORDER

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus type II is denied.

Entitlement to service connection for hypertension as 
secondary to the service-connected diabetes mellitus type II 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


